Mr. Justice Milburw :
I concur in the foregoing opinion. Counsel for the defendants contend that there is no- remedy for a person deprived of his liberty or property by an inferior court which acts within its jurisdiction; and that the judge of such court, even if he act arbitrarily, maliciously, or viciously, and *133do a flagrant wrong to an unoffending person, being responsible to tbe people, may be removed from office for bis wrongdoing. If tbis be true, a citizen may be fined $500 twice a day, for thirty days, and tbe records be made regular upon tbeir face, showing jurisdiction of tbe court. If such acts of tbe court be all done through malice, then, if the contention of tbe defendants be correct, tbe citizen must submit without remedy, and lose bis property, or be imprisoned in default. It is said that tbe conscience of tbe single subordinate officer, perhaps some ignorant and unworthy person unfortunately bolding tbe office of justice of tbe peace by tbe vote of a dozen voters, is ultimate, and that be cannot be controlled in a case of fine or commitment for contempt of court. Tbis was tbe danger to which citizens were subject until tbe people, by tbeir representatives in tbe constitutional convention, provided that tbe supreme court, composed of justices chosen, one every two years, from tbe whole state, and thus, as far as possible, removed from prejudice, local influence and personal contact with interested litigants, and being influenced by tbe consciences of its members, should control and exercise supervision over inferior courts and tbe judges thereof. Perfection cannot be attained in governments. Tbe people, being unwilling to leave tbeir liberties entirely to what in some, and happily only a very few, cases might be whim, caprice, prejudice, or gross ignorance, provided by tbeir constitution that, in cases of great emergency, tbe acts of inferior courts could be controlled by tbe supreme court. It is a tremendous power, but not more so than the alleged arbitrary power said to be reposed in tbe inferior courts. It is to> be exercised only when solemn duty shall force interference. There may be, occasionally, times when tbe ordinary processes and procedure of tbe law] are inadequate. If courts tyranically deprive citizens of tbeir liberty or property, and there be no appeal or other remedy except petition to tbe supreme court for a writ of supervisory control, at such times tbe supreme court, under tbe power conferred upon it by tbe people for tbeir own protection, must exercise tbis dangerous power, — dangerous because it is possible that it may be improperly exercised. Tbe danger of its im*134proper exercise by the supreme court, removed, as its justices are, from local clamor and prejudice, is not as great as uncontrollable power in a single judge or justice of the peace, who-, it is claimed, may do> as he please in contempt cases, provided he cause the record to be written up with shill, and be only liable to a proceeding for his removal, or to have his acts passed upon at the polls at the next election, if he stand for re-election, and perhaps by only a single score of voters in a township election. This writ must not be, and will not be, used to supplant effective remedies provided by law.